Case 1:19-cv-02594-RM-SKC Document 255-3 Filed 04/21/21 USDC Colorado Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
                                      Judge Raymond P. Moore


   Civil Action No. 19-cv-02594-RPM

   UNITED STATES SECURITIES AND EXCHANGE COMMISSION,

   PLAINTIFF,

   v.

   MEDIATRIX CAPITAL, INC., BLUE ISLE MARKETS INC. (S. Vincent and the Grenadines),
   BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG, MICHAEL STEWART, AND
   BRYANT E. SEWALL,

   DEFENDANTS,

   AND

   MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
   STEWART. MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
   WALTER C. YOUNG III, ARUAL LP., WEST BEACH LLC, SALVE REGINA TRUST, TF
   ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
   FOUNDATION, MEDIATRIX CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC AND BLUE
   ISLE MARKETS INC. (Caymans Islands),

   RELIEF DEFENDANTS.


                              DECLARATION OF BRYANT SEWALL


           I, Bryant Sewall, do hereby declare and verify under penalty of perjury under the laws of

   the United States of America and in accordance with 28 USC §1746, that the foregoing is true

   and correct:

        1. I am a defendant in the above captioned action.

        2. I provided a list of assets that I know were purchased prior to either Mediatrix’s existence,

           prior to receiving any funds from Mediatrix or from funds unassociated with the corporate
Case 1:19-cv-02594-RM-SKC Document 255-3 Filed 04/21/21 USDC Colorado Page 2 of 3




         defendants. They have been included as Exhibit A hereto. To my knowledge the Plaintiff

         has agreed to release those items included hereto as Exhibit B.

      3. I am providing this Declaration to affirm that the items included in Exhibit A were not

         purchased with monies given to me by Mediatrix or were purchased prior to the existence

         of the corporate defendants. For those items that were stated to be gifts, specifically (a) a

         Brunswick Oak Pool Table and (b) Hooker Burlwood Armoire, I hereby reaffirm that these

         items were gifts to my wife and I for our wedding.




                                [INTENTIONALLY LEFT BLANK]




                                                   2
Case 1:19-cv-02594-RM-SKC Document 255-3 Filed 04/21/21 USDC Colorado Page 3 of 3
